DETAILED ACTION
	This action is a first action on the merits. The claims filed on July 15, 2019 have been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9-13, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowla et al., US 2011/0290011 (hereinafter Dowla).
Claim 1: Dowla discloses a method of forming a casing window in a casing tubular comprising:
introducing a bottom hole assembly (BHA)  (bottom hole assembly (BHA) 32) into a casing tubular (well casing 26) (see Fig 1, par [0040]);
running the bottom hole assembly (32) to a selected position in the casing tubular (BHA 32 is located in proximity of or adjacent  a feature of the well casing 26, such as casing collar joint 104, see Fig 2, par [0043]
directing an ultrasonic wave from the BHA toward the casing tubular (downhole component 36 may be a LWD tool included in drill string 12, par [0049], downhole component 36 may be a LWD tool that utilizes sonic waves sound waves towards the casing collar 104 and/or well casing 26, par [0051]-[0052]); 
receiving a reflection of the ultrasonic wave at the BHA (receiver may receive sonic waves reflected from the casing collar joint 104 and/or well casing 26, par [0052]); and 
evaluating the reflection of the ultrasonic wave to determine one or more parameters associated with the casing tubular and supporting structure (sound waves or waveforms received by the downhole component 36 are processed by the downhole component 36 and/or the surface controller 48, downhole component 36 and/or surface controller 48 may identify or the locate of one or more casing collar joints 104 based on the measurements and/or spikes 202 detected and obtained by the downhole component 36 when the downhole component 36 is near or adjacent to the casing collar joint 104, par [0053]).
Claim 2: Dowla discloses evaluating the reflection includes determining a location of a casing collar along the casing tubular (sound waves or waveforms received by the downhole component 36 are processed by the downhole component 36 and/or the surface controller 48, downhole component 36 and/or surface controller 48 may identify or the locate of one or more casing collar joints 104 based on the measurements and/or spikes 202 detected and obtained by the downhole component 36 when the downhole component 36 is near or adjacent to the casing collar joint 104, par [0053]).
Claim 4: Dowla discloses evaluating the reflection includes at least one of determining properties of medium (cement) outside of casing and determining a thickness of a cement layer extending between the casing tubular and a formation (sonic receiver measures/determines a location of an upper to end 902 of cement 116 and degree of cement  bond quality, par [0063], the amplitude may be inversely proportional to the degree of bonding between the cement 116 and the well casing 26 or the cement 116 and the formation 15, par [0065], log in Fig 10B illustrates no cement 912 and high amplitudes 914 are present at the upper top end 902 and cement 116 and low amplitudes are present below the upper top end 902 of cement 116 in wellbore 14, par [0065], lack of cement would be little or no thickness, presence of cement would be an increased thickness, when the cement 116 may be present in the wellbore 14, see Fig 10A-10B, par [0063]-[0065]
Claim 5: Dowla discloses positioning a whipstock in the casing tubular at the selected position (after identification of casing collar joints 104, whipstock may be placed between one or more casing joints 104, par [0062]).
Claim 6: Dowla discloses forming a casing window through the casing tubular at the selected position (whipstock may be placed between the one or more casing collar joints 104 such that a window may be milled into the side of the well casing 26 between the one or more casing collar joints 104, [0062]).
Claim 9: Dowla discloses transmitting data associated with the reflection of the ultrasonic wave to data acquisition system arranged at a surface system (telemetry module of one or more downhole components 36 may communicate with the surface controller, par [0033]-[0034], downhole component 36 may measure and/or detect the one or more properties associated with the casing collar joint 104 and may transmit a signal to indicate and/or identify that the feature and/or the casing collar joint 104 of the well casing may be near and/or adjacent to the downhole component 36, par [0041], [0050]).
Claim 10: Dowla discloses transmitting data includes communicating with the data acquisition system through a wired connection (downhole component may be connected to a wireline cable to communicate signals from the downhole component 36 to the surface controller 48, par [0050]).
Claim 11: Dowla discloses transmitting data includes communicating with the data acquisition system through a wireless connection (telemetry module of the one or more downhole components 36 communicates with the surface controller 48 via mud pulse telemetry, acoustic telemetry, electromagnetic telemetry and/or real time bidirectional drill string telemetry, par [0033]).
Claim 12: Dowla discloses the wireless connection includes delivering one or more mud pulses, electromagnetic signals, or acoustic signals to the data acquisition system (telemetry module of the one or more downhole components 36 communicates with the surface controller 48 via mud pulse telemetry, acoustic telemetry, electromagnetic telemetry and/or real time bidirectional drill string telemetry, par [0033]).
Claims 13 and 17: Dowla discloses a resource exploration and recovery system (drilling system 10, par [0001], [0026]) comprising: 
a surface system (surface controller 48
a subsurface system (drill string 12) including a tubular string (drill string 13) supporting a bottom hole assembly (BHA) including: 
a tubular member (drill pipe 13): 
at least one tool (drill bit 22) supported by the tubular member (13); and 
an ultrasonic sensor system (downhole components 36) mounted to the tubular member (13) (downhole component 36 may be a LWD tool included in drill string 12, par [0049], downhole component 36 may be a LWD tool that utilizes sonic waves sound waves towards the casing collar 104 and/or well casing 26, par [0051]-[0052]), the ultrasonic sensor system (36) including at least one transceiver (downhole component 36 may be a LWD tool included in drill string 12, par [0049], downhole component 36 may be a LWD tool that utilizes sonic waves sound waves projected towards the casing collar 104 and/or well casing 26, par [0051]-[0052]) and at least one receiver BHA (receiver may receive sonic waves reflected from the casing collar joint 104 and/or well casing 26, par [0052]), the at least one transceiver being mounted to project a ultrasonic wave radially outwardly of the tubular member (downhole component 36 may be a LWD tool that utilizes sonic waves transmitted towards the casing collar 104 and/or well casing 26, par [0051]-[0052]).
Claims 16 and 20: Dowla discloses a communication system operable to deliver data from the ultrasonic sensor system to a surface system (telemetry module of the one or more downhole components 36 communicates with the surface controller 48 via mud pulse telemetry, acoustic telemetry, electromagnetic telemetry and/or real time bidirectional drill string telemetry, par [0033], downhole component may be connected to a wireline cable to communicate signals from the downhole component 36 to the surface controller 48, par [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowla in view of Gilstrap et al., US 2017/0293044 (hereinafter Gilstrap).
Claims 14 and 18: Dowla fails to disclose the at least one transceiver includes a plurality of transceivers arranged circumferentially about the tubular member and the at least one receiver includes a plurality of receivers arranged circumferentially about the tubular member.
Gilstrap discloses a downhole tool to perform an acoustic/ultrasonic measurement. The tool includes a plurality of macro-scale transducers include MEM transmitters and receivers (par [0014).  The MEMS-based sensing components may be mounted to the downhole tool 30 and the tool deployed in the wellbore 40. An array 32 of MEM transmitters 34 and array 36 of MEM receivers 38 are mounted to the downhole tool on first and second circumferential bands, respectively (Fig 2A, par [0030]).  The arrays positioned allow the downhole tool to collect acoustic/ultrasonic wave measurements of the full circumference of the wellbore and lead to higher resolution images of the wellbore, casing, and annulus (abstract, par [0003], [0012], [0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the at least one transceiver and the at least one receiver of Dowla to include a abstract, par [0003], [0012], [0016]).
Claims 15 and 19: Dowla, as modified by Gilstrap, discloses the BHA comprises at least one of a cleanout BHA, a casing exit BHA (whipstock) and a cut and pull BHA (Dowla, BHA 32 may include any number of downhole components 36 and/or other features known to one of ordinary skill in the art, par [0036], determined location may be used for positioning a whipstock, par [0047]).

Claim 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowla in view of Ohmer, US 5,996,711 (herainfter Ohmer).
Claim 3: Dowla discloses the amplitude of detected sound waves or waveforms may change when the casing collar joint (104) is near or adjacent to the downhole component (36) allowing for realtime identification of the casing collar joints (104) (par [0053], [0058]-[0059]).
Dowla is silent as to evaluating the reflection includes determining a thickness of the casing tubular.
Ohmer discloses a method for positioning and orientating well service equipment within a wellbore using a logging sonde with an ultrasonic scanner system (abstract). The well casing can be characterized by processing ultrasonic wave reflections or echoes from the well casing the internal and external geometry of the casing becomes evident and the thickness of the well casing at any given depth also becomes evident (col 9, ln 40-48).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Dowla to include determination of thickness of the casing tubular using the reflections of the ultrasonic waves as disclosed by Ohmer, as this modification would have allowed for inspection of the casing along its entire depth so that internal and external corrosion, holes, weakened regions, and the like can be accurately and efficiently measured (Ohmer, col 9, ln 40-48).
Claim 7: Dowla discloses directing another ultrasonic wave from the BHA toward the casing tubular (downhole component 36 may be a LWD tool included in drill string 12, par [0049], downhole 36 may be a LWD tool that utilizes sonic waves sound waves towards the casing collar 104 and/or well casing 26, par [0051]-[0052]); and
receiving a reflection of the ultrasonic wave at the BHA (receiver may receive sonic waves reflected from the casing collar joint 104 and/or well casing 26, par [0052]).
Dowla does not specifically disclose directing the ultrasonic wave at the casing window.
Ohmer discloses a method for positioning and orientating well service equipment within a wellbore using a logging sonde with an ultrasonic scanner system (abstract). The well casing can be characterized by processing ultrasonic wave reflections or echoes from the well casing the internal and external geometry of the casing becomes evident and the thickness of the well casing at any given depth also becomes evident (col 9, ln 40-48). The ultrasonic scanner system may be used for aligning lateral branch drilling tools with previously milled casing windows (col 3, ln 43-55).
It would have been obvious to one of ordinary skill in the art, to modify the method of Dowla to include directing the ultrasonic wave from the BHA assembly toward the casing window, as Ohmer discloses that the ultrasonic scanner system can be used to determine the internal and external geometry of the casing at any given depth, as well as be used for aligning previously drilled milled casing windows (col 3, ln 43-55, col 9, ln 40-48), as such one of ordinary skill would have been capable of directing the ultrasonic wave toward an area of interest in the casing, including the casing window.
Claim 8: Dowla, as modified by Ohmer, discloses determining a shape of the casing window (internal and external geometry of casing) from the reflection of the ultrasonic wave (Ohmer, well casing can be characterized by processing ultrasonic wave reflections or echoes from the well casing such that the internal and external geometry of the casing becomes evident and the thickness of the well casing at any given depth also becomes evident, col 9, ln 40-48, this would include the shape of the casing window as it is part of the internal and external geometry of the casing as well as the thickness of the casing).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosures of Mosse et al., US 2011/0253364, Jin et al., US 2020/0003924, Roberson et al., US . 

Claims 1-20 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676